Citation Nr: 1141699	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-26 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable disability evaluation for a service-connected residual scar on the right anterior lower leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA compensation examination for his scar disorder in July 2007.  In a statement from the Veteran's representative dated in October 2011, the representative indicated that the Veteran's disorder had worsened since then, and that this matter should be remanded for additional medical inquiry.  

The Board further notes that, in November 2009, the Veteran was service connected for a varicose vein disorder on the right leg.  Evidence of record indicates that that disorder may affect the scar disorder on appeal.   

Based on this information, the Board finds additional VA examination in order.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Any pertinent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records pertaining to the service-connected right leg scar should be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected scar disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  The Veteran's complaints should be recorded in full.  The examiner should comment on the extent to which the Veteran's service-connected varicose vein disorder adversely affects the scar on the right anterior, lower leg.   

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


